Citation Nr: 0209007	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  92-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis to include as 
being secondary to exposure to ionizing radiation or 
otherwise.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), wherein the RO denied the claim of entitlement 
to service connection for hepatitis.

This matter was previously before the Board in February 1994, 
December 1994 and December 1998, at which times it was 
remanded for additional development.  In the February and 
December 1994 Board remands, the RO was instructed to 
adjudicate the veteran's claim of entitlement to service 
connection for hepatitis on the basis of it possibly being 
secondary to the veteran's claimed exposure to ionizing 
radiation as well as on a direct basis.  In adjudicating the 
"radiation" issue, the RO, pursuant to the holding in 
Combee v. Brown, 34 F.3d. 1039 (Fed.Cir. 1994), was to advise 
the veteran of his right to submit evidence that might 
demonstrate that hepatitis, though not included among the 
"radiogenic" diseases listed at 38 C.F.R. § 3.311, was, in 
fact, caused by exposure to ionizing radiation during 
service.  The veteran was notified of his right to submit 
such evidence by letter dated in March 1999.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied and all evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The medical evidence shows that the veteran had hepatitis 
in the past but that he does not have chronic hepatitis or 
residual disability from the past episode of hepatitis.  


CONCLUSION OF LAW

The veteran does not have chronic hepatitis or residual 
disability from acute hepatitis that was incurred in or 
aggravated by active service, including as 

secondary to claimed ionizing radiation exposure.  
38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 2001), 5107 
(West Supp. 2001); 38 C.F.R. § 3.303, 3.304, 3.311 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As noted above, the veteran served in the US Army from April 
1942 to November 1945.  His enlistment record establishes 
that he was stationed in the South Pacific (Philippines) for 
a portion of his service.  He arrived there on June 19, 1945 
and was back the United States on October 27, 1945 although 
his date of departure from the South Pacific is unknown.  
Service records do not specifically document whether he was 
ever deployed to the area of Hiroshima or Nagasaki.

Service medical records do not document findings or diagnoses 
of hepatitis.  

Post-service medical records include a letter by Dr. M. 
Wyatt, dated in June 1946 (approximately seven months after 
the veteran's discharge from active duty), wherein it is 
indicated that the veteran underwent a blood smear 
examination which showed he had malaria.  

In July 1946 the veteran was hospitalized by VA with a 
diagnosis of lymphadenitis, generalized, cause undetermined.

In a personal statement dated in September 1946 in reference 
to malaria, the veteran noted that he had attacks of malaria 
in June and August 1946, that he was treated by Dr. Wyatt and 
later was hospitalized by VA and that he was currently taking 
Atabrine daily, and at the time he had been under treatment 
he was taking quinine.  

By rating action dated in September 1946 service connection 
was granted for malaria and a zero percent disability rating 
was assigned from November 6, 1945, the day following his 
discharge from active duty service.  

The veteran was admitted to a VA hospital in July 1946 upon 
suggestion from his doctor to obtain a more complete 
diagnosis for his complaints of fatigue, night sweats, hard 
glands behind his ears and at the front and back of his neck, 
and a sore throat.  While hospitalized he underwent an 
examination.  The pertinent diagnosis was generalized 
lymphadenitis, cause undetermined.

A VA examination was conducted in June 1947.  It was noted 
that that veteran self administered Atabrine and quinine.  
The veteran reported that he tired too easily and had no 
other symptoms except a lack of expected energy.  He was 
diagnosed, in pertinent part, with recurrent malaria and 
lympthodenitis, which was not demonstrable at that 
examination.

In June 1950 the veteran was admitted to a VA hospital due to 
weight loss of fifteen to twenty pounds, complaints of tiring 
easily and very slight pain in the chest.  The pertinent 
diagnosis was weight loss and fatigue due to overwork.  The 
veteran was again hospitalized at a VA hospital in July 1952 
for similar complaints of fatigue and inability to gain 
weight.  The diagnosis, in pertinent part, was undiagnosed 
disease, manifested by lack of energy and loss of weight.

In a September 1966 letter P. Haralson, M.D., noted that he 
had examined the veteran and found that he had recent weight 
loss of twenty pounds secondary to an inability to eat due to 
ill-fitting dentures.  

According to a July 1990 letter from a blood center to I. 
Livingston, M.D., the veteran had recently donated one unit 
of blood for upcoming surgery.  Routine testing procedures 
showed that his blood was "Reactive Antibody to Hepatitis B 
core."   

C. Nichols, M.D., F.A.C.P., in a letter dated in February 
1991, noted that he had seen the veteran in August 1990 
because of excessive postoperative bleeding.  The veteran was 
found to have mild hepatocellular disease with an increased 
bilirubin, LDH, and SGOT, and positive hepatitis B core 
antibodies and a positive test for hepatitis C.  Dr. Nichols 
opined that it was clear the veteran had been infected with 
hepatitis B and probably hepatitis C but he could not define 
with certainty when the infection had occurred.  In a 
postscript to the letter added by the veteran, he stated that 
Dr. Nichols privately confided to him that he leaned toward 
believing the veteran probably contracted hepatitis at the 
same time he had gotten malaria/jaundice overseas.  The 
veteran also noted that Dr. Nichols stated that in the 1940s 
and 1950s the medical community was not aware of hepatitis in 
order to correctly diagnose it.

In a written statement dated in February 1991 the veteran 
contended that the malaria/jaundice he contracted overseas, 
which caused fatigue, jaundice, fever, chills, pain and loss 
of appetite, was definitely linked to the hepatitis B and C 
exposure which the VA had categorized as an "undiagnosed 
disease" in 1949.  In his February 1991 claim of entitlement 
to service connection for hepatitis, the veteran stated that 
his blood disorder, hepatitis B, had been caused by his 
malaria treatment.

A VA examination was conducted in May 1991.  The veteran 
provided a list of his medical conditions noting that he had 
had multiple post-service surgeries over the years.  He 
reported that he had occasional fever, chills, sweating, 
fatigue, easy tiring, listlessness, difficulty chewing, gum 
ulcers and nearly constant intestinal gas discomfort, among 
other things.  The examiner noted that there was presumptive 
evidence that the veteran previously had hepatitis, stating 
that studies had been positive for hepatitis B core antigen 
and that a liver panel had apparently been consistent with 
hepatocellular disease.  The examiner considered this 
presumptive evidence of hepatitis.  In the examiner's 
opinion, malaria was completely unassociated with the 
presumed liver disease, although the veteran possibly could 
have been infected with hepatitis at approximately the same 
time even though the two illnesses were separate, distinct 
and unassociated.  The examiner remarked that the veteran had 
a history of malaria and probable hepatitis, unassociated, 
noting that hepatitis had been diagnosed after the fact, 
"when the patient had no clinical symptoms."  Laboratory 
studies were ordered and were positive for hepatitis B Core 
antibody (AB).  The pertinent clinical diagnosis was history 
of hepatitis B.   

In an April 1992 letter to his Senator, the veteran indicated 
that in September 1945 he passed near Hiroshima soon after 
the atomic blast while harmful radiation still permeated the 
area when he was en route to occupation duty at the 
Mitsugahara Airfield in Kumagauya, Japan.  In a May 1992 
letter to the RO the veteran stated that someone at the VA 
medical center had indicated over the phone that the 
veteran's records might have been burned in the July 1973 
fire.  

In his June 1992 substantive appeal, the veteran stated that 
he was jaundiced and lost weight in service.  He also posed 
the question of whether his hepatitis was caused by exposure 
to atomic blast radiation when he passed near Hiroshima, 
Japan in September 1945 en route to occupation duty.

In February 1994, an individual who reported having served 
with the veteran in the Adjutant General Section of the 43rd 
Infantry Division in the Southwest Pacific during World War 
II, stated that the veteran accompanied him and others to 
Japan for occupation duty and arrived at Mitsugahara Air 
Field in September 1945.  While en route from the vicinity of 
Manila to Tokyo Bay, Japan, the ship on which they were 
passengers passed near Hiroshima in such proximity as to have 
been exposed to fall-out from the "Hiroshima atomic Bomb 
blast" a few weeks earlier.  He stated further that while in 
the Philippine Islands they were constantly exposed to 
malaria, jaundice and other such diseases as were prevalent 
in the areas in which they were located as members of the 
43rd Infantry Division.

The claims file contains an article dated in March 1994 that 
essentially describes and discusses the hepatitis viruses and 
the different ways each is transmitted.  It also list the 
usual symptoms of the hepatitis viruses to include headache, 
nausea, decreased appetite, fatigue, a yellow tinge to the 
eyes and skin (jaundice), fever and abdominal pain.

In January 1996 the veteran underwent a VA examination.  He 
reported that he had gone to sick bay while stationed in the 
Philippines and that his skin and eyes had been yellow, and 
he was lethargic and had lost his appetite.  He also had had 
abdominal pain.  He further stated that in July 1990, when he 
had blood drawn prior to hip surgery, he was told he had had 
hepatitis.  The VA examiner stated that it should be noted 
the veteran had been on a ship that passed close to Hiroshima 
after the nuclear blast and could have been exposed "to 
same."  The veteran complained that he had a poor appetite, 
right upper quadrant pain and a poor energy level.  The 
diagnosis was presumed hepatitis B, rule out chronic and 
persistent.  A hepatitis panel was negative for the hepatitis 
C antibody.  Testing for Hepatitis A was also negative.  
Testing was negative for hepatitis B surface antigen (HBsAg), 
positive for hepatitis B core antibody (HBc AB), and negative 
for hepatitis B surface antibody (HBsAb). 

Copies of private medical records received in March 1999 are 
dated from the early 1980s.  A November 1982 record from a 
private hospital notes the veteran's history of malaria 
during service and that he had had no problems with it. The 
medical records contain no findings, diagnoses or other 
references to hepatitis. 

A VA examination was conducted in August 1999.  The examiner 
indicated that the claims file had been reviewed extensively.  
The veteran reported that in 1945, while stationed in the 
Philippine Islands he became ill with malaria and was treated 
with the medication Atabrine that is now known as quinacrine.  
He stated that his skin and eyes had turned yellow from the 
medication and due to that reaction the medication was 
changed to quinine.  He also reported having suffered from 
yellow jaundice from "the water over there."  He stated 
that he was not taking any medications currently, and was 
asymptomatic.  The veteran denied various gastrointestinal 
symptoms.  Liver function tests were performed and were 
normal.  The examiner noted that the medication Atabrine had 
been known on occasion to cause hepatitis in susceptible 
individuals.  Also noting that in the veteran's case quinine 
had been prescribed, the examiner stated that she found no 
evidence for actual hepatitis with the administration of 
quinine.  She also noted that quinine was metabolized via the 
liver and could conceivably have aggravated liver dysfunction 
if it had been caused by the prior administration of 
Atabrine.  The examiner's assessment was that there was a 
strong probability (at least 30 percent) that the veteran 
suffered a medication induced hepatitis as a result of the 
Atabrine, which he received for his malaria, although his 
liver function tests currently were within normal limits and 
there appeared to have been no permanent damage.  The 
examiner also noted that the veteran had given a history of 
having been exposed to ionizing radiation and that material 
provided to the examiner indicated that radiation exposure 
could damage the hemopoietic system of which the liver is a 
part.  Thus, there was a possibility that such exposure might 
have contributed to the hepatic disturbance, which had now 
cleared.  The diagnoses were status post malaria, resolved, 
and rule out cirrhosis of the liver due to alcohol use.  The 
examiner's opinions were reviewed and concurred with by a 
gastroenterologist.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 
& Supp. 2001); 38 C.F.R. § 3.309(d) (2001).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2001).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (2001) 
when it is established that the disease diagnosed after 
discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  




With respect to the first method, section 3.309(d)(1) 
provides that the diseases listed in paragraph (d)(2) of this 
section shall be service-connected if they become manifest in 
a radiation-exposed veteran.  The provisions of 
section 3.309(d) limit the diseases subject to presumptive 
service connection to those specified in section 3.309(d)(2).  
38 C.F.R. § 3.309(d) (2001); 67 Fed. Reg. 3,612-17 (January 
25, 2002) (to be codified at 38 C.F.R. § 3.309(d)(2)(xvii) 
through (xxi) and 38 C.F.R. § (d)(3)(ii)(D).

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  38 C.F.R. 
§ 3.311 essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the veteran cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In addition, VA 
has recently published new regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  These new regulations, which in pertinent 
part are effective as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute, "and do 
not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.

In this case, the RO has considered and advised the veteran 
of the applicable provisions of the VCAA (in the supplemental 
statement of the case of February 2002), and the Board is 
satisfied that the duty to notify and the duty assist have 
been fulfilled.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  In February 1995 and February and March 1999 he was 
advised of the evidence to submit to support his claim.  By 
virtue of the statement of the case (SOC) and supplement SOCs 
issued during the pendency of the appeal, the veteran was 
given notice of the information and evidence necessary to 
substantiate the claim.  Furthermore, the RO has provided the 
specific laws and regulations pertaining to service 
connection and claims based on exposure to ionizing 
radiation.  In light of the above, the Board finds that the 
duty to notify has been sufficiently complied with in this 
case.  

The duty to assist also has been satisfied.  As a result of 
the February 1994, December 1994 and December 1998 remands 
all relevant facts have been adequately developed to the 
extent possible.  The veteran was afforded VA medical 
examinations in May 1991, January 1996 and August 1999.  In 
addition, the RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by the 
veteran and authorized by him to be obtained.  Despite 
suggestions by the veteran that his service medical records 
were destroyed in the fire at the National personnel Records 
Center in 1973, his service medical records have been filed 
in his claims folder since the 1940s and his claims folder 
has been transferred from the RO to the Board.   

Having determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.  

The veteran's service medical records do not show any 
complaints, findings or diagnosis of hepatitis.  In fact the 
earliest evidence of hepatitis was in the early 1990s, almost 
50 years after service, when the veteran was donating blood 
in preparation for surgery and an autologous blood 
transfusion.  The initial mention is in a 1990 blood center 
report that notes he was positive for hepatitis B core 
antibody.  Although the veteran apparently had undergone 
multiple post-service surgical procedures prior to 1990, it 
is unknown whether his blood was tested for hepatitis on any 
of those occasions or whether he ever received an allogenic 
blood transfusion.  According to a February 1991 letter from 
Dr. Nichols, who had seen the veteran in August 1990, the 
veteran tested positive for hepatitis B core antibodies and 
had a positive test for hepatitis C.  However, while Dr. 
Nichols said it was "clear" that the veteran had been 
infected with hepatitis B, he said only that the veteran 
"probably" had been infected with hepatitis C.  
Nevertheless, subsequent blood tests for hepatitis have not 
been positive for hepatitis C and there is no other competent 
evidence that the veteran has hepatitis C.  

In order to grant service connection for hepatitis, the 
veteran would have so have chronic hepatitis or residuals of 
prior hepatitis in addition to meeting the other legal 
criteria for establishing service connection.  Such is not 
shown in this case.  The liver function tests administered by 
VA in February 1996 were negative for hepatitis C, hepatitis 
B surface antigen and hepatitis B surface antibody and were 
positive for hepatitis B core antibody, as previously noted 
by the blood center in 1990 and by Dr. Nichols in 1990.  
Thus, although the medical evidence shows that the veteran 
had hepatitis B at some time, the evidence as a whole is 
consistent with Dr. Nichols' statement that he could not 
determine when.  Although the veteran claims that Dr. Nichols 
told him off the record that he probably contracted hepatitis 
at the same time he contracted malaria and jaundice overseas, 
this does not constitute medical evidence and contradicts Dr. 
Nichols' own written statement, which is accepted as more 
probative.   

In the report of the August 1999 VA examination, the examiner 
indicated that there was at least a 30 percent probability 
that the veteran suffered a medication induced hepatitis as a 
result of medication he took for malaria in 1945.  Whether 
that degree of estimated probability meets the "at least as 
likely as not" standard certainly is questionable.  However, 
even assuming for the sake of argument that it does meet the 
standard, the evidence must still show that any medication 
induced hepatitis about 50 years earlier resulted in residual 
disability.  In that regard, laboratory tests by VA to assess 
liver function in 1996 and 1999 were within normal limits.  
These results are consistent with the other medical evidence 
that shows the veteran does not have chronic hepatitis and 
that he has no current disability resulting from any episode 
of hepatitis B in the past.  

To the extent the veteran may believe that his service-
connected malaria caused hepatitis, the medical evidence 
indicates that they are separate disorders.  In respect to 
the contentions that the veteran was exposed to radiation as 
a result of having passed near Hiroshima while en route to an 
airfield in Japan, the Board finds no need to develop the 
case further in respect to the claimed radiation exposure 
since there is no competent evidence of current disability 
from any such exposure.  The August 1999 VA examiner assumed 
that, as claimed, the veteran was exposed to radiation and, 
while noting that exposure could cause damage to the 
hemopoietic system, of which the liver is a part, she still 
concluded that any damage the veteran may had experienced was 
now cleared, as the liver function tests were normal.  

The three basic requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed inservice injury or disease and a current disability.  
See Hickson, supra.  In this case there is no competent 
evidence of a current disability from any bout of hepatitis 
that may resulted from medication for malaria or alleged 
exposure to radiation.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110 (West Supp. 2001).  Moreover, the Court has 
held, that in the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Despite any belief the veteran may 
have that he has disability due to hepatitis, his own lay 
opinion, standing alone, is insufficient to establish the 
presence of a chronic disorder related to his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the preponderance of evidence is against 
the veteran's claim of entitlement to service connection for 
hepatitis to include as being secondary to exposure to 
ionizing radiation or otherwise and therefore his claim must 
be denied.  

ORDER

Entitlement to service connection for hepatitis to include as 
being secondary to exposure to ionizing radiation or 
otherwise is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

